Case 4:19-cv-10698-SDD-RSW ECF No. 36, PageID.336 Filed 11/16/20 Page 1 of 31




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 MICHAEL OSTERMAN                                      Case No. 19-10698

        Plaintiff,                                     Stephanie Dawkins Davis
                                                       United States District Judge
 v.
                                                       R. Steven Whalen
 GENERAL R.V. CENTER, INC.,                            United States Magistrate
                                                       Judge
      Defendant.
 _______________________________/

      OPINION AND ORDER ON PLAINTIFF’S MOTION FOR SUMMARY
     JUDGMENT (ECF NO. 19), DEFENDANT’S MOTION FOR SUMMARY
      JUDGMENT (ECF NO. 20), AND PLAINTIFF’S MOTION TO STRIKE
                             (ECF NO. 28)

I.      INTRODUCTION

        This matter concerns alleged violations of the Fair Labor Standards Act of

1938 (“FLSA”), 29 U.S.C. § 207(a), and the Michigan Workforce Opportunity

Wage Act of 2014 (“MWOWA”), Mich. Comp. Laws § 408.414a. Plaintiff

Michael Osterman alleges that his employer, Defendant General R.V. Center, Inc.,

failed to pay him for all hours worked and at a rate of 1 ½ times his regular rate of

pay for all hours worked in excess of 40 hours per week. (ECF No. 1, ¶¶ 26–27).

In response, General R.V. contends that Osterman was properly compensated

under a “flat rate system” that exempted his compensation from the overtime

requirements of these statutes. (ECF No. 3, PageID.14).
Case 4:19-cv-10698-SDD-RSW ECF No. 36, PageID.337 Filed 11/16/20 Page 2 of 31




      Before the court are Osterman’s partial motion for summary judgment, (ECF

No. 19), and General R.V.’s motion for summary judgment, (ECF No. 20). Also

pending is Osterman’s motion to strike, filed in reaction to General R.V.’s

untimely response to his partial summary judgment motion. (ECF No. 28). The

court has determined that a hearing on the subject motions is not necessary. For

the reasons set forth below, the court GRANTS Osterman’s motion for partial

summary judgment, (ECF No. 19), and DENIES General R.V.’s motion for

summary judgment, (ECF No. 20). The court also DENIES Osterman’s motion to

strike. (ECF No. 28).

II.   FACTUAL BACKGROUND

      General R.V. Center sells and services recreational vehicles in Michigan and

across the country. (ECF No. 19-4, PageID.155–56). Plaintiff, Michael Osterman,

worked as a pre-delivery inspection technician for General R.V. from May 2015

until January 2019. (ECF No.1, PageID.2; ECF No.3, PageID.9). As an inspection

technician, Osterman serviced units awaiting sale as well as those that had just

been sold. (ECF No. 19-4, PageID.157–58; ECF No. 1, PageID.2; ECF No. 3,

PageID.9). Christopher Dietrich, General R.V.’s Senior Business Consultant of

Operations, testified that technicians like Osterman performed the same work

(“pre-prep” work) regardless of whether they performed it before or after a sale.

(ECF No. 19-4, PageID.158).

                                      2 of 31
Case 4:19-cv-10698-SDD-RSW ECF No. 36, PageID.338 Filed 11/16/20 Page 3 of 31




       General R.V. compensated Osterman at all relevant times under a flat rate

system. (Id. at PageID.159). General R.V. implemented the flat rate system

company-wide 1 in 1997. (Id. at PageID.155, 161). Under this system, General

R.V. calculated Osterman’s pay by multiplying his hourly rate by the number of

flat rate hours for a particular assignment. (Id. at PageID.159). Industry standards

predetermined these flat rate hours, essentially basing them on the number of hours

that a technician generally should take to complete a given task. (Id. at

PageID.159). General R.V. paid Osterman these flat rate hours, regardless of

whether he worked longer or shorter than that amount. (ECF No. 19-2,

PageID.139). General R.V. determined Osterman’s hourly rate based on his skill

level. (ECF No. 19-4, PageID.159). General R.V. did not pay Osterman overtime

hours for hours worked in excess of 40 hours per week during any of the time he

worked there. (ECF No. 19-3, PageID.149). Osterman argues that this failure to

pay him overtime hours violated the FLSA and the MWOWA.

III.   MOTION FOR SUMMARY JUDGMENT

       A.     Standard of Review

       When a party files a motion for summary judgment, it must be granted “if

the movant shows that there is no genuine dispute as to any material fact and the



       1
        General R.V. has 13 locations, six of which are in Michigan. (ECF No. 19-4,
PageID.155). They have approximately 1,900 employees. (Id.)
                                          3 of 31
Case 4:19-cv-10698-SDD-RSW ECF No. 36, PageID.339 Filed 11/16/20 Page 4 of 31




movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “A party

asserting that a fact cannot be or is genuinely disputed must support the assertion

by: (A) citing to particular parts of materials in the record . . . ; or (B) showing that

the materials cited do not establish the absence or presence of a genuine dispute, or

that an adverse party cannot produce admissible evidence to support the fact.”

Fed. R. Civ. P. 56(c)(1). The standard for determining whether summary judgment

is appropriate is “whether the evidence presents a sufficient disagreement to

require submission to a jury or whether it is so one-sided that one party must

prevail as a matter of law.” State Farm Fire & Cas. Co. v. McGowan, 421 F.3d

433, 436 (6th Cir. 2005) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

251–52 (1986)). Additionally, the evidence and all reasonable inferences must be

construed in the light most favorable to the non-moving party. Matsushita Elec.

Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

      Where the movant establishes the lack of a genuine issue of material fact,

the burden of demonstrating the existence of such an issue shifts to the non-moving

party to come forward with “specific facts showing that there is a genuine issue for

trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986). That is, the party

opposing a motion for summary judgment must make an affirmative showing with

proper evidence and must “designate specific facts in affidavits, depositions, or

other factual material showing ‘evidence on which the jury could reasonably find

                                         4 of 31
Case 4:19-cv-10698-SDD-RSW ECF No. 36, PageID.340 Filed 11/16/20 Page 5 of 31




for the plaintiff.’” Brown v. Scott, 329 F. Supp. 2d 905, 910 (E.D. Mich. 2004)

(quoting Anderson, 477 U.S. at 252). However, mere allegations or denials in the

non-movant’s pleadings will not satisfy this burden, nor will a mere scintilla of

evidence supporting the non-moving party. Anderson, 477 U.S. at 248, 251.

      In assessing whether there is a genuine dispute about a material fact, the

court must determine if the evidence in the case “is such that a reasonable jury

could return a verdict for the nonmoving party.” Id. at 248. Such a determination

requires that the court “view the evidence presented through the prism of the

substantive evidentiary burden” applicable to the case. Id. at 254. Thus, if the

plaintiff must ultimately prove its case at trial by a preponderance of the evidence,

on a motion for summary judgment the Court must determine whether a jury could

reasonably find that the plaintiff’s factual contentions are true by a preponderance

of the evidence. See id. at 252–53. Finally, if the nonmoving party fails to make a

sufficient showing on an essential element of its case with respect to which it has

the burden of proof, the movant is entitled to summary judgment. Celotex, 477

U.S. at 323. The court must construe Rule 56 with due regard not only for the

rights of those “asserting claims and defenses that are adequately based in fact to

have those claims and defenses tried to a jury,” but also for the rights of those

“opposing such claims and defenses to demonstrate in the manner provided by the

Rule, prior to trial, that the claims and defenses have no factual basis.” Id. at 327.

                                        5 of 31
Case 4:19-cv-10698-SDD-RSW ECF No. 36, PageID.341 Filed 11/16/20 Page 6 of 31




      B.     Fair Labor Standards Act of 1938

      Osterman brings this case under the overtime provisions of the FLSA and

the MWOWA. This district has recognized that the overtime provisions of these

acts “largely parallel each other” so they are analyzed in the same manner.

Arrington v. Mich. Bell Telephone Co., 746 F. Supp. 2d 854, 857 (E.D. Mich.

2010); Allen v. Lincare, Inc., No. 16-CV-11996, 2018 WL 352362, at *8 n.2 (E.D.

Mich. Jan. 10, 2018) (citing Dikker v. 5-Star Team Leasing, 243 F. Supp. 3d 844,

854 n.3 (W.D. Mich. 2017)). Because neither party has indicated that the court

should treat this analysis any differently, Osterman’s claims are addressed here

through a singular analysis.

      Section 207(a) of the FLSA entitles employees to receive at least 1 ½ times

their regular rate of pay for hours they work in excess of 40 hours per week unless

they are exempt from the overtime provisions of the Act. 29 U.S.C. § 207(a). It is

undisputed that Osterman worked more than 40 hours per week and was not

compensated at 1 ½ times his regular rate of pay. (ECF No. 19-3, PageID.149).

Therefore, unless Osterman was exempt from the overtime provisions of the

FLSA, General R.V. violated the plain language of the Act.

      FLSA overtime exemptions are “affirmative defense[s] on which the

employer has the burden of proof.” Corning Glass Works v. Brennan, 417 U.S.

188, 196–97 (1974); see also Douglas v. Argo–Tech Corp., 113 F.3d 67, 70 (6th

                                      6 of 31
Case 4:19-cv-10698-SDD-RSW ECF No. 36, PageID.342 Filed 11/16/20 Page 7 of 31




Cir. 1997). Those exemptions “are to be narrowly construed against the employers

seeking to assert them.” Arnold v. Ben Kanowsky, Inc., 361 U.S. 388, 392 (1960).

The employer bears the burden of proving that the employee meets each of the

exemption’s requirements by “clear and affirmative evidence.” Thomas v.

Speedway SuperAmerica, LLC, 506 F.3d 496, 501 (6th Cir. 2007). Rather than

being a heightened evidentiary standard, however, the Sixth Circuit has clarified

that the defendant must establish the elements of the exemption by a

preponderance of the evidence. Renfro v. Indiana Mich. Power Co., 497 F.3d 573,

576 (6th Cir. 2007). The ultimate question of whether an employee is exempt from

overtime wage requirements is a question of law. Ale v. TVA, 269 F.3d 686, 691

(6th Cir. 2001).

      General R.V.’s argument is that Osterman is exempt from the overtime

provisions of the FLSA because it paid him on a commission basis. (ECF No. 20,

PageID.202–207); see 29 U.S.C. § 207(i). This exemption provides as follows:

             No employer shall be deemed to have violated subsection
             (a) by employing any employee of a retail or service
             establishment for a workweek in excess of the applicable
             workweek specified therein, if (1) the regular rate of pay
             of such employee is in excess of one and one-half times
             the minimum hourly rate applicable to him under section
             206 of this title, and (2) more than half his compensation
             for a representative period (not less than one month)
             represents commissions on goods or services. In
             determining the proportion of compensation representing
             commissions, all earnings resulting from the application
             of a bona fide commission rate shall be deemed
                                      7 of 31
Case 4:19-cv-10698-SDD-RSW ECF No. 36, PageID.343 Filed 11/16/20 Page 8 of 31




             commissions on goods or services without regard to
             whether the computed commissions exceed the draw or
             guarantee.

29 U.S.C. § 207(i).

      Put another way, in order to claim this exemption, General R.V. must

demonstrate the following three elements: (1) General R.V. qualifies as a “retail or

service establishment”; (2) General R.V. paid Osterman a regular rate of more than

1 ½ times the federal minimum wage for each hour he worked; and (3) Osterman

received more than half of his compensation (for a representative period of not less

than one month) in the form of commissions earned from the sale of goods or

services. See 29 U.S.C. § 207(i); 29 C.F.R. § 779.412.

      It is undisputed that General R.V. is a retail or service establishment,

engaging in the business of selling and servicing recreational vehicles. (ECF No.

19-4, PageID.156). And General R.V. concedes that Osterman’s regular hourly

rate exceeded 1 ½ the federal minimum hourly rate at all relevant times. (ECF No.

19-2, PageID.135) (providing that Osterman was paid $20 per hour for the first 90

days, then at a flat rate of $20 per hour billed until February 29, 2016, at which

time the flat rate increased from $20 per hour billed to $24 per hour billed); (see

also ECF No. 19-7) (providing that, after a 30-day training period in which

Osterman was paid $20 per hour, Osterman would be paid “on a flat rate at a rate




                                       8 of 31
Case 4:19-cv-10698-SDD-RSW ECF No. 36, PageID.344 Filed 11/16/20 Page 9 of 31




of $20 per hour billed”). Therefore, this case rests on whether General R.V. paid

Osterman a commission for his services.

      C.     Flat Rate Systems of Pay May Constitute Commissions

      Neither the FLSA nor its implementing regulations define the term

“commission.” Wilks v. Pep Boys, 278 F. App’x. 488, 489 (6th Cir. 2008). Nor

has the Sixth Circuit issued binding authority on this issue. Whitt v. Ziegler Tire

and Supply Co., No. 5:14CV886, 2015 WL 4715605, at *4 (N.D. Ohio Aug. 7,

2015) (citing Wilks v. Pep Boys, No. 3:02-0837, 2006 WL 2821700, at *11 (M.D.

Tenn. Sept. 26, 2006), aff’d, Wilks, 278 F. App’x. 488 ). Indeed, as the Eleventh

Circuit has noted, the meaning of “commission” “is an issue that finds little

illumination from the sparse case law and the vague references in statutes and

regulations.” Klinedinst v. Swift Investment, Inc., 260 F.3d 1251, 1254 (11th Cir.

2001). Nevertheless, the parties contend that, to constitute a commission under the

FLSA, there must be some proportionality between an employee’s compensation

and the amount charged to the customer. (ECF No. 19, PageID.123–24; ECF No.

20, PageID.203–04). Upon examination of the relevant authorities, the court

concludes that a flat rate system of compensation, like the one at issue here,

constitutes a commission if, and only if, the wages paid to a flat-rate employee are

somewhat proportional to the charges passed onto the customer.




                                       9 of 31
Case 4:19-cv-10698-SDD-RSW ECF No. 36, PageID.345 Filed 11/16/20 Page 10 of 31




                       1.     Sixth Circuit Caselaw

        Within this circuit, both the Middle District of Tennessee and the Northern

 District of Ohio have addressed whether a flat rate system constitutes a

 commission within the meaning of Section 207(i) of the FLSA. See Wilks, 2006

 WL 2821700; Whitt, 2015 WL 4715605. 2 As explained below, both of these cases

 found that, for such a system to be a commission, there must be some

 proportionality between the employee’s labor and the price paid by the customer.

        In Wilks, the defendant sold automotive parts and accessories and performed

 automotive services and repairs. 2006 WL 2821700, at *1. The Wilks plaintiffs

 included those who were “compensated pursuant to the defendant’s complex, flat-

 rate payment system.” Id. The district court described that system of

 compensation as follows,

               The defendant adopted its flat-rate compensation system
               in 1993, after rejecting a system in which employees
               received a direct percentage of the labor costs charged to
               customers. Under the current method, flat-rate
               employees are credited with a certain number of “labor
               hours” for each service job they perform. These “labor
               hours” are not calculated based on how long an employee
               actually took to do the job, but rather are computed
               according to predetermined standards as to how long
               each job should take to complete. At the end of each
               week, the employee’s labor hours are multiplied by his
 2
   Although not a case dealing with automotive services and parts, the Northern District of Ohio
 in another case, cited favorably to Wilks. Horn v. Digital Cable & Comm., Inc., No. 1:06 CV
 325, 2009 WL 4042407, at *4–5 (N.D. Ohio Feb. 11, 2009). In that case, the court found the
 defendant’s compensation system to be a “commission” because “unlike the payment system in
 Wilks, proportionality exists in the instant case . . . .” Id. at *5.
                                            10 of 31
Case 4:19-cv-10698-SDD-RSW ECF No. 36, PageID.346 Filed 11/16/20 Page 11 of 31




              flat rate, which varies by plaintiff between $14.00 and
              $23.70, in order to determine the employee’s flat-rate
              wages for that week.

              The defendant also uses a complex scheme under which
              it pays employees a Variable Benefit Rate (VBR), which
              is calculated by multiplying a varying percentage of the
              employees’ flat rate by the number of hours they actually
              clocked (as opposed to their “labor hours”), when the
              VBR total exceeds their flat-rate total for that week, e.g.,
              in periods of low productivity. This varying percentage
              is calculated based on each particular employee’s
              productivity over the preceding twelve weeks. The
              plaintiffs explain that, under these two methods, the
              employees receive either their flat-rate wages or their
              VBR-related wages, whichever is greater. The defendant
              describes this dichotomy differently. It maintains that the
              employees always receive their flat-rate pay and that, for
              pay periods when the VBR-based wages exceed the flat-
              rate ones, it “pays the difference in the form of
              Mechanic's Supplemental Pay ... in addition to the
              commission.”

              The price that is charged to a Pep Boys customer for a
              particular service or repair is arguably based on the
              number of labor hours allocated to that task, although the
              parties vehemently disagree as to the extent of the
              correlation between the price the customer pays and the
              number of labor hours for which the employee who
              performed the task is compensated.

 Id. at *17 (internal citations omitted). The defendant in Wilks made the same

 argument as here: the flat-rate plaintiffs are exempt from the overtime provisions

 of the FLSA. Id. at *8.

       Wilks held that “wages paid to flat-rate employees must be at least somewhat

 proportional to the charges passed on to customers” in order to qualify as a
                                       11 of 31
Case 4:19-cv-10698-SDD-RSW ECF No. 36, PageID.347 Filed 11/16/20 Page 12 of 31




 commission under the FLSA. Id. at *15. In concluding that the flat rate system at

 issue in that case did not constitute a commission, Wilks reasoned that there was no

 correlation between the flat-rate compensation and labor costs, as the labor costs

 did not fluctuate with the amount paid to the employee. Id. at *18. That reasoning

 was then affirmed by the Sixth Circuit in an unpublished decision, “[g]iven that the

 relevant authority supports a proportionality requirement to the overtime pay

 exemption under the FLSA, and that courts must interpret such exemptions

 narrowly and against the employer.” Wilks, 278 F. App’x at 489 (citation omitted).

       Whitt involved an employee of a chain of automotive repair and tire sale

 retail stores. 2015 WL 4715605, at *1. Like Osterman, the Whitt plaintiff was

 compensated under a flat rate system of pay, which worked as follows,

              Rather than paying its technicians an hourly rate for each
              hour actually worked, Ziegler calculates biweekly pay
              under the Rate Compensation Program by multiplying an
              individually-assigned flat hourly rate by the billable
              hours that the technician “books” for completing jobs
              during the pay period. Each time a technician receives a
              new job, he first consults the All–Data Flat–Rate Guide,
              a database that estimates the number of hours that a job
              should take. The technician then assesses the particular
              vehicle to determine if the job may take longer than
              recommended to complete. If the technician believes
              more time is necessary, the adjusted number of hours is
              presented to the customer for approval. Upon completion
              of the job, the technician “books,” or is credited for, a
              number of billable hours that corresponds to the hours of
              labor charged to the customer on the final invoice-even if
              the job is actually completed in a shorter amount of time
              than the number that appears on the invoice. If the
                                       12 of 31
Case 4:19-cv-10698-SDD-RSW ECF No. 36, PageID.348 Filed 11/16/20 Page 13 of 31




              customer received a discount on the total cost, the
              technician does not lose credit for the billable hours
              worked on the job.

 Id. (emphasis added). The Northern District of Ohio concluded that “in order to

 qualify as ‘commissions on goods or services,’ [the defendant] must demonstrate

 some proportionality between the compensation it paid to [the plaintiff] under [the

 defendant’s] Flat Rate Compensation Program and the amount charged to the

 customer for the service rendered.” Id. at *4. Whitt concluded that the

 compensation system at issue constituted a commission,

              [The defendant’s] technicians earn compensation for the
              same number of hours charged to the customer as labor.
              When additional time is necessary to complete a job-for
              example, because the car’s age or rust made the
              completion of the job more difficult—the labor hours
              charged to the customer, as well as the hours that Whitt
              booked for the job, increased correspondingly. The
              increase in labor reflected an increase in the value of the
              service rendered to the customer. And, in booking a
              matching number of billable hours for performing a more
              time-consuming and therefore more valuable job, Whitt
              received a proportional increase in compensation in the
              same way that a car salesperson earns more commission
              on the sale of a Ferrari than a Ford Focus. Whitt’s pay is,
              therefore, proportional to the work done and the value of
              that work to the customer.

 Id. at *7 (emphasis added).

       Of course, neither of these decisions are binding. See United States v.

 Sanford, 476 F.3d 391, 396 (6th Cir. 2007) (finding that unpublished decisions are

 not precedentially binding under the doctrine of stare decisis, but that they can be
                                       13 of 31
Case 4:19-cv-10698-SDD-RSW ECF No. 36, PageID.349 Filed 11/16/20 Page 14 of 31




 used as persuasive authority). But the court finds them persuasive, as they provide

 a thorough and well-reasoned examination of the issue.

                        2.     Out-of-Circuit Caselaw

        The Seventh and Eleventh Circuits have also considered whether a flat rate

 system (or something very similar to it) constitutes a commission, as has the

 Eastern District of Virginia. See Klinedinst, 260 F.3d 1251; Yi v. Sterling Collision

 Ctrs., Inc., 480 F.3d 505 (7th Cir. 2007); Herrara v. TBC Corp., 18 F. Supp. 3d

 739 (E.D. Va. 2014). As explained below, each of these cases, at minimum, does

 not “undermine the need for proportionality in any commission-based system.” 3

 Wilks, 2006 WL 2821700, at *14 (describing Klinedinst).

        In Klinedinst, the plaintiff, an automobile painter for an auto repair and body

 shop, was compensated according to a repair estimate. 260 F.3d at 1253. The

 labor portion of the estimate was calculated by multiplying the predetermined “flag

 hours” by the auto shop’s hourly rate. Id. The Eleventh Circuit held that this flag

 hour system constituted a commission under the FLSA. Although Klinedinst did

 not address the issue of proportionality, the price charged to the customer included

 a labor portion. Id. Moreover, in reaching its holding, the Eleventh Circuit found


        3
           Although not a case concerning the auto repair industry, the Third Circuit, in Parker v.
 NutriSystem, Inc., “decline[d] to adopt a test that requires a commission, under § 7(i), to be
 strictly based on a percentage of the end cost to the consumer.” 620 F.3d 274, 283 (3rd Cir.
 2010). As Herrera noted, “[t]his appears to be consistent with the majority view that the §
 207(i) exemption requires some correlation between labor hour credit given to employees and
 labor costs passed on to customers.” Herrera, 18 F. Supp. 3d at 746–47.
                                              14 of 31
Case 4:19-cv-10698-SDD-RSW ECF No. 36, PageID.350 Filed 11/16/20 Page 15 of 31




 persuasive, among other things, Section 21h04(d) of the Wage and Hour Division

 of the Department of Labor’s Field Operations Handbook. Id. at 1255. Section

 21h04(d) provides,

             Some auto service garages and car dealerships
             compensate mechanics and painters on the following
             basis: The painter or mechanic gets so much a “flat rate”
             hour for the work he or she performs. A “flat rate” hour
             is not an actual clock hour. The painter or mechanic may
             work only 7, 8 or 9 hours a day and still receive credit for
             10, 11 or 12, etc., flat rate hours depending upon how
             much work he or she has done. Each job is assigned a
             certain number of hours for which the customer is
             charged, regardless of the actual time it takes to perform
             the job. The employee is given a certain proportion of
             that charge expressed in terms of so many dollars and
             cents per “flat rate” hour rather than in terms of a
             percentage of the charge to the customer. The dealer
             does not change the employee’s share per flat rate hour if
             the charge to the customer is changed. In such situations
             Wage–Hour will not deny that such payments represent
             “commissions on goods or services” for purposes of Sec.
             7(i) (see IB 778.117 and 779.413(b)). Such employment
             will qualify for exemption under Sec. 7(i) provided all
             the other tests of the exemption are met.

 Id. (emphasis added). Thus, the provision of the Field Operations Handbook on

 which the Eleventh Circuit relied supports the proposition that there must be some

 proportionality between an employee’s labor and the price charged to the

 customer.

       The Yi defendant operated a chain of auto repair shops. Yi, 480 F.3d at 509.

 Yi was compensated as follows:

                                      15 of 31
Case 4:19-cv-10698-SDD-RSW ECF No. 36, PageID.351 Filed 11/16/20 Page 16 of 31




              [The defendant] calculates the number of hours normally
              required to do a given type of repair (these are called
              “booked hours”) and multiplies that number by a dollar
              figure. The product of this multiplication is the labor
              price of the repair to the customer. Sterling adds
              material costs to the labor price to come up with a final
              price. A team of mechanics is then assigned to the job.
              Each member of the team keeps track of the hours he
              works on the job. When it’s completed and the hours of
              the team members are added up, Sterling determines each
              member’s compensation by multiplying (1) the number
              of booked hours for the job by (2) the ratio of the team
              member’s actual hours worked to the total hours worked
              by the team, and then by (3) a wage, per booked (not
              actually worked) hour, based on the skill or quality of the
              individual team member.

 Id. (emphasis added). The Seventh Circuit noted that “[t]he essence of a

 commission is that it bases compensation on sales, for example a percentage of the

 sales price, as when a real estate broker receives as his compensation a percentage

 of the price at which the property he brokers is sold,” and held that the defendant’s

 compensation system is “a bona fide commission system.” Id. at 508, 511. In so

 holding, the Seventh Circuit cited, among other things, Klinedinst and Section

 21h04(d) of the Field Operations Handbook. Id. at 508, 510. Thus, although the

 Seventh Circuit did not expressly hold that there must be some proportionality

 between an employee’s compensation and the price charged to the customer, the

 compensation system at issue was proportionate, and it relied in part on the section

 of the Field Operations Handbook that underscores the importance of

 proportionality.
                                       16 of 31
Case 4:19-cv-10698-SDD-RSW ECF No. 36, PageID.352 Filed 11/16/20 Page 17 of 31




       The Herrara plaintiffs worked as mechanics for the defendant, a retail

 establishment offering automotive repair services and selling a variety of parts and

 accessories to the general public. 18 F. Supp. 3d at 740. The Eastern District of

 Virginia found that “[t]here appears to be judicial consensus that some element of

 proportionality is essential to qualify under § 207(i) as a commission based

 compensation plan” and noted that “as the Seventh Circuit suggested in Yi, the

 proportionality need not be as formal or mathematically precise . . . .” Id. at 747.

 The district court upheld the system of compensation at issue, noting that

 “although the flat rate compensation formula has variable and fixed rate

 components, ultimately the employee’s salary is the equivalent of a portion of the

 customer’s bill. His or her compensation is linked to the cost passed on to the

 customer.” Id. Simply put, the district court held that some proportionality

 between the employee’s compensation and the price paid by the customer is

 necessary for a flat rate system to constitute a commission under the FLSA.

       Outside of the auto-repair industry, several courts have also relied on some

 amount of proportionality in determining whether a compensation scheme qualifies

 as a commission. The Third Circuit, in Parker v. NutriSystem, Inc., while

 “declin[ing] to adopt a test that requires a commission, under § 7(i), to be strictly

 based on a percentage of the end cost to the consumer,” noted, as one of several

 factors, that “when the flat-rate payments made to an employee based on that

                                        17 of 31
Case 4:19-cv-10698-SDD-RSW ECF No. 36, PageID.353 Filed 11/16/20 Page 18 of 31




 employee’s sales are proportionally related to the charges passed on to the

 consumer, the payments can be considered a bona fide commission rate.” 620 F.3d

 274, 283 (3d Cir. 2010); see also Johnson v. Wave Comm. GR LLC, 4 F. Supp. 3d

 423, 442 (N.D.N.Y. 2014) (“[T]here must be proportionality between the value of

 the goods or services sold, and the rate paid to the employee.”) (quoting Owopetu

 v. Nationwide CATV Auditing Servs., Inc., No. 5:10-cv-18, 2011 WL 883703, at *4

 (D. Vt. Mar. 11, 2011));

                     3.     DOL Publications

       General R.V. attaches, as an exhibit to its opening brief, a 2006 opinion

 letter by the Wage and Hour Division of the U.S. Department of Labor—more

 specifically, No. FLSA2006-15NA. (See ECF No. 20-4). In this opinion letter,

 DOL determined whether detailers and painters employed by an automobile

 dealership were paid on a commission basis. (See id.) Under the payment system

 at issue, “detailers and painters are not paid according to their clock hours; rather,

 they are paid, [sic] according to the flag hours accumulated during the pay period

 multiplied by their flag rate per hour.” (Id. at PageID.218). The flag hour system

 at issue in that case was essentially identical to the flat rate hour system at issue

 here. (Id. at PageID.217).

       DOL concluded that the flag hours constituted a commission under the

 FLSA because “the amount of the payment appears to be related to the value of the

                                         18 of 31
Case 4:19-cv-10698-SDD-RSW ECF No. 36, PageID.354 Filed 11/16/20 Page 19 of 31




 services performed.” (Id. at PageID.218). In so holding, it relied on Section

 21h04(d) of the Field Operations Handbook—the same section on which the

 Eleventh and Seventh Circuits relied. For this reason, as noted in Wilks, this

 opinion letter “seems to reflect a DOL requirement that, in order to be considered a

 commission under Section 7(i), an employee’s compensation must somehow be

 linked to the cost passed on to the customer.” Wilks, 2006 WL 2821700, at *14

 (discussing Dep’t of Labor Op. Ltr., No. FLSA2006-15NA).

       An opinion letter by the DOL is, of course, not binding on this court. But

 “the Supreme Court has indicated that an opinion of the Administrator of the Wage

 and Hour Division of the Department of Labor has persuasive value if the position

 of the Administrator is well-considered and well-reasoned.” Fazekas v. Cleveland

 Clinic Found. Healthcare Ventures, Inc., 204 F.3d 673, 677 (6th Cir. 2000) (citing

 Skidmore v. Swift & Co., 323 U.S. 134, 140 (1944)). The weight given to

 administrative decisions should depend upon “the thoroughness evident in its

 consideration, the validity of its reasoning, its consistency with earlier

 pronouncements, and all those factors which give it power to persuade, if lacking

 power to control.” Id. at 677–78 (quoting Skidmore, 323 U.S. at 140); see also Air

 Brake Sys., Inc. v. Mineta, 357 F.3d 632, 643 (6th Cir. 2004) (noting that “federal

 courts give respectful consideration to authoritative interpretations that lack the

 force of law, but that nonetheless have the power to persuade”) (internal quotation

                                        19 of 31
Case 4:19-cv-10698-SDD-RSW ECF No. 36, PageID.355 Filed 11/16/20 Page 20 of 31




 omitted). The court finds this DOL opinion letter to be persuasive because it

 supports the proposition, articulated in the majority of the caselaw, that there must

 be some proportionality between the employee’s compensation and the price paid

 by the customer.

       D.     General R.V. Fails to Show that its Flat Rate System of
              Compensation was a Commission-Based System

       Osterman argues that there was no proportionality between his pay and the

 price charged to the customer because he conducted maintenance work on units

 before they were sold at the predetermined flat rate and the price the customer paid

 for the unit was later negotiated by the sales department. (ECF No. 19,

 PageID.126). The court concludes that, given the Sixth Circuit’s instruction that

 the affirmative defense is to be narrowly construed against the employer, General

 R.V. has not met its burden of proof that its system of compensation qualifies as a

 commission within the meaning of Section 207(i) of the FLSA.

       For starters, General R.V. declined to provide business records, such as

 copies of customer receipts, that could readily indicate whether the price paid by

 the customer reflected, at least in part, Osterman’s (or any other predelivery

 inspection technician’s) labor. Indeed, the only business record that General R.V.

 has provided is an agreement signed by Osterman acknowledging the flat rate

 system of compensation. (ECF No. 20-3).



                                       20 of 31
Case 4:19-cv-10698-SDD-RSW ECF No. 36, PageID.356 Filed 11/16/20 Page 21 of 31




          The bulk of the evidentiary record in this case consists of Dietrich’s

 deposition testimony, which this court has examined in full. In his deposition,

 Dietrich makes several statements that imply that the cost of Osterman’s labor is

 passed onto the customer. But individually and collectively, these statements fall

 short.

          First, Dietrich states that “technicians bill out time.” (ECF No. 19-4,

 PageID.158). But, of course, this statement does not say to whom the time is

 billed. Hence, it does not resolve the court’s inquiry of whether the price paid by

 the customer reflected Osterman’s labor.

          Second, Dietrich testified that “[a] service advisor will sometimes write

 estimates [for maintenance repairs] for the customer based on a variety of things.

 That estimate is the guideline for the technician. That’s his number that he’s

 shooting to beat . . . .” (Id. at PageID.159). These statements could be interpreted

 to mean that the customer’s estimate factored in the technician’s labor. But, given

 that the court is to narrowly construe the affirmative defense against the employer,

 this conclusion is a stretch. And, though somewhat ambiguous, it appears that this

 statement refers to maintenance/warranty work that is performed after technicians

 like Osterman perform their pre-prep work. (ECF No. 19-4, PageID.159). In that

 case, these statements may shed light on whether other technicians are paid on a

 commission basis, but not predelivery inspection technicians like Osterman.

                                          21 of 31
Case 4:19-cv-10698-SDD-RSW ECF No. 36, PageID.357 Filed 11/16/20 Page 22 of 31




        Last, Dietrich discusses the “labor billing segment” of a work order. (ECF

 No. 23-1, PageID.246). His testimony makes clear that these “work order[s]”

 reflect the work of predelivery inspection technicians like Osterman. (Id.) So,

 Osterman’s work orders included a “labor billing segment.” The question is: to

 whom is this labor billing segment billed? Earlier in his deposition, Dietrich

 testified that General R.V. keeps a copy of all work orders, placing them in either

 the “customer or the General R.V. file.” (Id.). If the “labor billing segment” is

 billed to someone or something other than the customer, why would these work

 orders at least sometimes be placed in the customer file? Thus, these facts at least

 suggest that General R.V. billed the customer for Osterman’s labor. But they paint

 a less than fulsome picture and simply are not enough—especially in light of the

 Sixth Circuit’s instruction that this court is to narrowly construe the affirmative

 defense against the employer.

        In arguing that General R.V.’s flat rate system constitutes a commission,

 General R.V. relies on Dietrich’s affidavit. 4 (ECF No. 20, PageID.202-203). In it,

 Dietrich avers that “[t]he customer is charged the flat rate hour times a reasonable

 rate determined by General R.V.” (ECF No. 22, PageID.224). According to

 Dietrich, the reasonable rate “includes the technician’s compensation, overhead


        4
          General R.V. asserts in its brief that it relied on Dietrich’s affidavit because “[his]
 deposition has not been received.”

                                               22 of 31
Case 4:19-cv-10698-SDD-RSW ECF No. 36, PageID.358 Filed 11/16/20 Page 23 of 31




 and allows for a reasonable profit to the company.” (Id.) Even assuming that the

 court can consider Dietrich’s affidavit, 5 this statement, standing alone, is

 insufficient to satisfy the defendant’s burden of proof; and as Dietrich admitted,

 “all prices are negotiable,” (ECF No. 19-4, PageID.157), so it is unclear what

 effect the technician’s compensation has on the overall sale price. Besides,

 General R.V. implies in its opening brief that the content of Dietrich’s affidavit is

 similar to that of his deposition testimony. (ECF No. 20, PageID.202) (“As of the

 writing of this brief the transcript of Mr. Dietrich’s deposition has not been

 received, therefore, the Defendant will reference his affidavit.”). But, as discussed

 above, Dietrich’s deposition does not show the requisite proportionality.

        General R.V.’s reliance on Klinedinst, Yi, Herrera, and Whitt does not save

 it. (Id. at PageID.204). Citing these cases, General R.V. argues that “the majority

 of courts have held that similar plans to General R.V. are a bona fide commission

 plan.” (Id.) But this argument paints the holdings of these cases with too broad a

 brush. As discussed above, each of these cases supports—or, at least, does not


        5
          General R.V.’s motion for summary judgment includes an unsigned and unnotarized
 version of Dietrich’s affidavit. (ECF No. 20-2). An unsigned and unnotarized affidavit is
 invalid. Cf. Abu-Joudeh v. Schneider, No. 16-13893, 2019 WL 2219738, at *2 n.3 (E.D. Mich.
 Jan. 16, 2019), adopted in part and rejected in part on other grounds, 2019 WL 1090746 (E.D.
 Mich. Mar. 8, 2019) (holding the declaration was invalid because it was neither signed nor
 notarized). However, eleven days after General R.V. filed its opening brief, it filed a signed and
 notarized version of the same affidavit. (ECF No. 22). General R.V. cites the “corrected”
 version of the affidavit in its response to Osterman’s motion for summary judgment. (See, e.g.,
 ECF No. 25, PageID.268). Regardless, the averments in Dietrich’s affidavit is not enough to
 carry General R.V.’s burden of proof, for the reasons explained herein.
                                             23 of 31
Case 4:19-cv-10698-SDD-RSW ECF No. 36, PageID.359 Filed 11/16/20 Page 24 of 31




 undermine—the proposition that there must be some proportionality between the

 employee’s labor and the price paid by the customer. And, as discussed above,

 each of these cases examined, in detail, the flat rate system at issue. This court

 joins its sister courts in finding that it is possible for a flat rate system to constitute

 a commission—more specifically, where the requisite proportionality between

 employee compensation and customer price exists. But, as explained above,

 General R.V. has not put forth sufficient evidence to show that its particular flat

 rate system reflects such proportionality. Accordingly, it has failed to demonstrate

 that its compensation system is a commission within the meaning of Section 207(i)

 of the FLSA.

        E.     General R.V.’s Violation of the FLSA was Made in Bad Faith

        Osterman argues that General R.V.’s violation of the overtime provisions of

 the FLSA was made in bad faith. (ECF No. 19, PageID.127-128). The court

 agrees.

        An employee who establishes a violation of the FLSA is entitled to recover

 his actual damages and liquidated damages in an amount equal to his actual

 damages. 29 U.S.C. § 216(b). Liquidated damages under the FLSA “are

 compensation, not a penalty or punishment.” Elwell v. Univ. Hosp. Home Care

 Servs., 276 F.3d 832, 840 (6th Cir. 2002). Although liquidated damages are the

 norm and some circuits have even called them “mandatory,” see, e.g., Martin v.

                                          24 of 31
Case 4:19-cv-10698-SDD-RSW ECF No. 36, PageID.360 Filed 11/16/20 Page 25 of 31




 Cooper Elec. Supply Co., 940 F.2d 896, 907 (3rd Cir. 1991), Congress has

 provided courts with some discretion to limit or deny liquidated damages. See 29

 U.S.C. § 260; Martin v. Ind. Mich. Power Co., 381 F.3d 574, 584 (6th Cir. 2004).

 Under this exception, if an employer demonstrates both good faith and reasonable

 grounds for believing that its conduct complied with the statute, then a court may

 exercise its discretion to limit or deny liquidated damages. Martin, 381 F.3d at

 584; Elwell, 276 F.3d at 840. But, “[t]his burden on the employer is substantial,”

 Elwell, 276 F.3d at 840, and if the employer fails to carry it, the court may not limit

 or deny liquidated damages. Id. at 840; Martin, 381 F.3d at 584. To prove that it

 acted in good faith, an employer “must show that [it] took affirmative steps to

 ascertain the Act’s requirements, but nonetheless violated its provisions.” Martin,

 381 F.3d at 584 (quoting Cooper Elec. Supply Co., 940 F.2d at 908).

       General R.V.’s actions do not meet the “substantial” burden for denying

 Osterman liquidated damages. It is true that Dietrich stated in his deposition that

 he implemented the flat rate system company-wide in 1997—23 years ago. (ECF

 No. 23-1, PageID.248). And, to his knowledge, neither the Department of Labor

 nor any other agency has investigated the technician’s pay scheme. (Id.) He also

 testified that it is his understanding that the flat rate system is utilized throughout

 the industry. (Id. at PageID.249). But, as Osterman points out, this is not enough.

 (ECF No. 19, PageID.128). “[I[t is well established that ‘simple conformity with

                                         25 of 31
Case 4:19-cv-10698-SDD-RSW ECF No. 36, PageID.361 Filed 11/16/20 Page 26 of 31




 industry-wide practice fails to demonstrate good faith under the FLSA.’” Hollis v.

 Dump Cable, Inc., No. 1:13-cv-01077, 2014 WL 12526724, at *10 (W.D. Tenn.

 June 23, 2014) (quoting Reich v. S. New England Telecom. Corp., 121 F.3d 58, 71

 (2d. Cir. 1997)); see also Cooper Elec. Supply Co., 940 F.2d at 910 (“good faith

 cannot be established merely by conforming with industry standards”). And, the

 fact that DOL never came after General R.V. is also insufficient. Hollis, 2014 WL

 12526724, at *10 (“[T]o meet the good-faith standard, Defendant must show that it

 took some active steps to ascertain its compliance (or not). It cannot merely rely

 on the inaction of the Department of Labor.”). Because General R.V., by all

 appearances, did not take any affirmative steps to ascertain the requirements of the

 FLSA, its violation of the FLSA was made in bad faith. Osterman is entitled to

 recover both his actual damages and liquidated damages in an amount equal to his

 actual damages.

       F.     General R.V.’s Violation of the FLSA Was Not Willful

       Osterman argues that General R.V.’s violation of the FLSA was willful

 because Dietrich disregarded the section of the employee handbook providing that

 “non-exempt” employees like Osterman are entitled to overtime pay and that

 Dietrich failed to conduct any research or consult with an attorney as to whether

 the flat rate system complied with the requirements of the FLSA. (ECF No. 19,

 PageID.128–30). The court disagrees that General R.V.’s violation was willful.

                                       26 of 31
Case 4:19-cv-10698-SDD-RSW ECF No. 36, PageID.362 Filed 11/16/20 Page 27 of 31




       FLSA claims are generally subject to a two-year statute of limitations. But,

 when the employer’s violation is willful, the statute of limitations is extended to

 three years. 29 U.S.C. § 255(a). To prove an employer’s conduct was willful, a

 plaintiff must show “the employer either knew or showed reckless disregard for the

 matter of whether its conduct was prohibited by the [FLSA].” McLaughlin v.

 Richland Shoe Co., 486 U.S. 128, 133 (1988). “Reckless disregard of the

 requirements of the [FLSA] means failure to make adequate inquiry into whether

 conduct is in compliance with the [FLSA],” and “[a]ll of the facts and

 circumstances surrounding the violation are taken into account in determining

 whether a violation was willful.” 5 C.F.R. § 551.104. “[M]ere negligence by the

 employer is not sufficient to permit a finding of willfulness.” Elwell, 276 F.3d at

 841 n.5.

       Courts have found willfulness in situations where the defendant had

 previous Department of Labor investigations regarding overtime violations, prior

 agreements to pay unpaid overtime wages, and assurances of future compliance.

 Abadeer v. Tyson Foods, Inc., 975 F. Supp. 2d 890, 911 (M.D. Tenn. 2013).

 Courts have also found willfulness in situations “in which the employer

 deliberately chose to avoid researching the laws’ terms or affirmatively evading

 them.” Cook v. Carestar, Inc., No. 2:11-CV-00691, 2013 WL 5477148, at *13

 (S.D. Ohio Sept.13, 2013).

                                       27 of 31
Case 4:19-cv-10698-SDD-RSW ECF No. 36, PageID.363 Filed 11/16/20 Page 28 of 31




          In Thomas v. Doan Const. Co., No. 13-11853, 2014 WL 1405222, at *14

 (E.D. Mich. Apr. 11, 2014), the plaintiff made an argument similar to Osterman’s

 here. The Thomas court found that the employee failed to show willfulness

 because “she has not brought forth any evidence that Defendant had any prior

 violations of the FLSA or that she ever complained to Defendant about overtime or

 not being compensated for overtime.” Id. The same is true here. Osterman has

 not demonstrated that General R.V. had any prior violations of the FLSA in the 23

 years since it rolled out the flat rate system. Nor is there any evidence that he

 complained to General R.V. about not being paid for overtime work in the four

 years that he worked for them. Accordingly, any violation by General R.V. was

 not willful. Therefore, the appropriate statute of limitations in this matter is two

 years.

 IV.      MOTION TO STRIKE

          As noted above, Osterman seeks to strike ECF Nos. 24, 25, and 26 due to

 untimely filing. (ECF No. 28). These filings are General R.V.’s counter-statement

 of disputed facts, response brief to Osterman’s partial motion for summary

 judgment, and a statement of undisputed facts (to which General R.V. attaches a

 second affidavit of Dietrich that is signed). (See generally ECF Nos. 24–26). For

 the reasons set forth below, the court DENIES Osterman’s motion to strike.




                                        28 of 31
Case 4:19-cv-10698-SDD-RSW ECF No. 36, PageID.364 Filed 11/16/20 Page 29 of 31




        A.      Motion to Strike Standard

        If a party misses a deadline due to “excusable neglect,” Rule 6(b) permits

 the district court to extend the deadline on motion by the late party. Fed. R. Civ. P.

 6(b)(1)(B). 6 “Although inadvertence, ignorance of the rules, or mistakes

 construing the rules do not usually constitute ‘excusable’ neglect, it is clear that

 ‘excusable neglect’ under Rule 6(b) is a somewhat elastic concept and is not

 limited strictly to omissions caused by circumstances beyond the control of the

 movant.” Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd., 507 U.S. 380, 392

 (1993). To determine whether a failure to file a response within the allotted time

 constitutes excusable neglect, a court weighs the following factors: (1) the danger

 of prejudice to the opposing party, (2) the length of the delay and its potential

 impact on judicial proceedings, (3) the reason for the delay, (4) whether the delay

 was within the reasonable control of the late-filing party, and (5) whether the late-

 filing party acted in good faith. Nafziger v. McDermott Int’l, Inc., 467 F.3d 514,

 522 (6th Cir. 2006) (citing Pioneer Inv. Servs. Co., 507 U.S. at 395). The court




        6
           Rule 6(b)(1)(A) permits the court to act with or without motion or notice if the court
 acts, or if a request is made, before the original time or its extension expires. But, because the
 response was due in October 2019, this provision is not applicable here.
                                              29 of 31
Case 4:19-cv-10698-SDD-RSW ECF No. 36, PageID.365 Filed 11/16/20 Page 30 of 31




 should “tak[e] account of all relevant circumstances surrounding the party’s

 omission.” Pioneer, 507 U.S. at 395.

       B.     Analysis

       In essence, Osterman argues that his motion to strike should be granted

 because General R.V. declined to request an extension and has failed throughout

 this matter to abide by court deadlines. (ECF No. 28, PageID.300–301). For its

 part, General R.V. contends that its response was only two pages in length and was

 filed only seven days late. (ECF No. 30, PageID.316). Besides, it says, it was

 Osterman who engaged in dodgy litigation practices. (Id. at PageID.308).

       First, the danger of prejudice to Osterman is small, as the response is four

 pages in length and essentially restates the same arguments that General R.V. laid

 out in its motion for summary judgment. (Factor 1). Second, the length of the

 delay was minor (seven days) and consideration of these filings makes no

 difference in the court’s ruling on the cross-motions for summary judgment.

 (Factor 2). It is true that General R.V.’s reason for the delay—inadvertence (ECF

 No. 30, PageID.308)—was within its control. (Factors 3 and 4). These factors

 weigh against General R.V. And Factor 5 is neutral—both Osterman and General

 R.V. are guilty of violating litigation etiquette. (See ECF No. 15). The court finds,

 given the minimal amount of prejudice to Osterman, that these factors weigh in




                                        30 of 31
Case 4:19-cv-10698-SDD-RSW ECF No. 36, PageID.366 Filed 11/16/20 Page 31 of 31




 favor of General R.V., despite its failure to file for an extension due to “excusable

 neglect.” As a result, the court DENIES Osterman’s motion to strike.

 V.    CONCLUSION

       For the foregoing reasons, Osterman’s partial motion for summary judgment

 (ECF No. 19) is GRANTED, General R.V.’s motion for summary judgment (ECF

 No. 20) is DENIED, and Osterman’s motion to strike (ECF No. 28) is DENIED.

       IT IS SO ORDERED.

 Dated: November 16, 2020                      s/Stephanie Dawkins Davis
                                               Stephanie Dawkins Davis
                                               United States District Judge




                                       31 of 31
